                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

INVUE SECURITY PRODUCTS INC.,

     Plaintiff,

v.                                  Case No. 8:18-cv-2548-T-33SPF

VANGUARD PRODUCTS GROUP, INC.,

     Defendant.
______________________________/

                             ORDER

     This matter is before the Court on consideration of

Defendant Vanguard Products Group, Inc.’s Motion to Stay the

Case Pending Resolution of the Inter Partes Review (Doc. #

58), filed on June 18, 2019. Plaintiff InVue Security Products

Inc. responded on July 2, 2019. (Doc. # 81). For the reasons

that follow, the Motion is denied.

I.   Background

     InVue initiated this action in this Court on October 16,

2018, alleging Vanguard’s products infringe eight different

patents owned by InVue. (Doc. # 1). Vanguard filed its Answer

to the Complaint on November 16, 2018. (Doc. # 21).

     Vanguard concedes that six of the eight patents are valid

and admits infringement as to those patents. (Doc. # 58 at




                                1
1). But Vanguard maintains that the other two patents at issue

are invalid. (Id.).

      For that reason, Vanguard filed two petitions for inter

partes review with the U.S. Patent Trial and Appeal Board

(PTAB) regarding the two contested patents on June 18, 2019.

(Doc. # 58-1). As far as the Court is aware, the PTAB has not

yet determined whether it should grant the inter partes review

petitions and institute a review of the two contested patents.

      Vanguard moves for a stay of the case pending resolution

of the inter partes review of the two patents still at issue.

(Doc. # 58). InVue has responded (Doc. # 81), and the Motion

is ripe for review.

II.   Discussion

      A   district   court   has       “broad   discretion   to   stay

proceedings as an incident to its power to control its own

docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997)(citing

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). Deciding

whether to stay a case “calls for the exercise of judgment,

which must weigh competing interests and maintain an even

balance.” Landis, 299 U.S. at 254-55. “The party seeking a

stay bears the burden of showing that such a course is

appropriate.” Patent Asset Licensing, LLC v. Bright House




                                   2
Networks, LLC, No. 3:15-cv-742-J-32MCR, 2016 WL 4431574, at

*2 (M.D. Fla. Aug. 22, 2016).

      Here, Vanguard bases its request for a stay on the

pending inter partes review process. (Doc. # 58). “Under the

[Leahy–Smith America Invents Act],                 [inter partes review]

presents       ‘a    new    system     for     reviewing       issued    patents,

providing      for      stays   of    district    court    proceedings,       and

estoppels in tribunals, based on’ expedited decisions of the

Patent and Trademark Office.” Lighting Sci. Grp. Corp. v.

Nicor, Inc., No. 6:16-cv-1087-Orl-37GJK, 2017 WL 3706697, at

*2 (M.D. Fla. May 9, 2017)(citation omitted).

      “In patent cases, a number of courts have reasoned that

such stays should be liberally granted when there is a pending

administrative proceeding before the [Patent and Trademark

Office].” Automatic Mfg. Sys., Inc. v. Primera Tech., Inc.,

No. 6:12-cv-1727-Orl-37, 2013 WL 6133763, at *1 (M.D. Fla.

Nov. 21, 2013). The Court considers three factors in deciding

whether to stay a patent case pending inter partes review,

including: “(1) whether a stay would unduly prejudice or

present    a    clear      tactical    disadvantage       to    the     non-moving

party; (2) whether a stay will simplify the issues in question

and trial of the case; and (3) whether discovery is complete

and   whether       a   trial   date     has    been   set.”      Patent     Asset


                                         3
Licensing, LLC, 2016 WL 4431574, at *2. “Prejudice against

the non-movant is probably the most important factor to

consider when determining whether a stay is appropriate.”

Puget BioVentures, LLC v. Med. Device Bus. Servs., Inc., No.

3:17-CV-503-JD-MGG, 2017 WL 6947786, at *2 (N.D. Ind. Sept.

22, 2017).

     A.   Prejudice

     Regarding the first factor, InVue argues that it “will

be unduly prejudiced . . . because [a stay] will indefinitely

delay discovery, delay an award of damages as to the six

Unchallenged   Patents   for   which   Vanguard   has   admitted

liability, and delay injunctive relief to InVue in a suit

between parties who are direct competitors.” (Doc. # 81 at 7-

8). Vanguard contends, however, that neither party will be

unduly prejudiced by staying the case even if there is a delay

caused by the inter partes review. (Doc. # 58 at 14-15). It

insists that any concerns about delay are tempered by the

speed at which the PTAB is statutorily required to conduct

the inter partes review process. (Id.).

     This Court has held that “such delay is outweighed by

the many advantages of inter partes review.” Andersons, Inc.

v. Enviro Granulation, LLC, No. 8:13-cv-3004-T-33MAP, 2014 WL

4059886, at *2 (M.D. Fla. Aug. 14, 2014). This Court has also


                               4
recognized that “delay in litigation, without more, generally

does not demonstrate undue prejudice.” Id. (quoting Cascades

Comput. Innovation, LLC v. SK Hynix, Inc., No. 11–4356, 2012

WL 2086469, at *1 (N.D. Ill. May 25, 2012)). Still, a party

may be prejudiced when it has other claims pending that do

not depend on the validity of the patent involved in the inter

partes review and would nevertheless be put on hold during

the stay. Id.; see also Tomco Equip. Co. v. Se. Agri-Sys.,

Inc., 542 F. Supp. 2d 1303, 1308 (N.D. Ga. 2008).

        Here, InVue’s claims as to the six uncontested patents

do not depend on the validity of the two patents at issue in

the inter partes review. Thus, a stay would significantly

delay    InVue’s   obtaining   relief   for   Vanguard’s   admitted

liability as to the six uncontested patents.

        Additionally, InVue emphasizes that Vanguard is its

direct competitor. (Doc. # 81 at 8-9). “When issuing a stay,

‘the potential for prejudice to a patent holder increases

when the alleged infringer is a direct competitor.’ ‘However,

the litigants’ status as a direct competitor does not mandate

the denial of a stay.’” Automatic Mfg. Sys., Inc., 2013 WL

6133763, at *3 (citation omitted). If a stay were granted,

Vanguard would benefit from the additional time in which it




                                 5
could    sell   its   admittedly   infringing   products   in   direct

competition with InVue.

        Under the unique circumstances of this case in which

Vanguard has admitted liability as to the six patents not at

issue in the inter partes review, the Court finds that InVue

would be unduly prejudiced by a stay. This factor weighs

heavily against granting a stay.

        B.   Simplification of Issues and Procedural Posture

        Regarding the second factor, Vanguard argues that a stay

would simplify the issues because “the [inter partes reviews]

will resolve the issue of validity of the two main patents in

this case.” (Doc. # 58 at 17). Therefore, Vanguard reasons

that such a resolution would “obviate the need for any fact

or expert discovery.” (Id.).

        “Many courts deny stays when the reexamination will not

resolve all the issues in the litigation.” Tomco Equip. Co.,

542 F. Supp. 2d at 1310. Nonetheless, other courts have held

that “the question is merely whether the issues will be

simplified, and not whether the entire case will be resolved.”

Milwaukee Elec. Tool Corp. v. Hilti, Inc., 138 F. Supp. 3d

1032, 1038 (E.D. Wis. 2015); see also Serv. Sols. U.S. L.L.C.

v. Autel. US Inc., No. 13-10534, 2015 WL 401009, at *3 (E.D.

Mich. Jan. 28, 2015)(“[A]n [inter partes] review need not


                                   6
dispose of a case completely to simplify the issues of a

case.”);   Evolutionary Intelligence, LLC v. Sprint Nextel

Corp., No. C-13-4513-RMW, 2014 WL 819277, at *5-6 (N.D. Cal.

Feb. 28, 2014)(rejecting the proposition that inter partes

review must “eliminate all of the issues in this litigation”).

     Here, the inter partes review process would certainly

simplify the issues surrounding the two contested patents.

But it would not simplify the resolution of InVue’s claims

related to the six uncontested patents. As such, the second

factor weighs only slightly in favor of a stay.

     And, finally, Vanguard emphasizes that the third factor

regarding the case’s procedural posture weighs in favor of a

stay. (Doc. # 58 at 16). Indeed, discovery is not complete,

and a trial date has not yet been set. (Doc. # 34). Therefore,

the third factor weighs in favor of a stay.

III. Conclusion

     Upon review of the factors and the unique circumstances

of this case, the Court determines that a stay pending inter

partes review is inappropriate. Although two factors weigh in

favor of a stay, the undue prejudice to InVue that would be

caused by a stay outweighs those other factors. See Puget

BioVentures, LLC, 2017 WL 6947786, at *2 (“Prejudice against

the non-movant is probably the most important factor to


                              7
consider when determining whether a stay is appropriate.”).

Therefore, Vanguard’s Motion is denied.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Defendant Vanguard Products Group, Inc.’s Motion to Stay

the Case Pending Resolution of the Inter Partes Review (Doc.

# 58) is DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this

22nd day of August, 2019.




                              8
